Appellant was convicted of manslaughter and his punishment assessed at three years in the penitentiary.
There are but two questions raised. One is, appellant claims the evidence is insufficient to sustain the verdict. We have carefully read the testimony and the record, and, in our opinion, the evidence was amply sufficient not only to sustain the verdict of manslaughter, but to have sustained a verdict of murder. We see no necessity of reciting the testimony for the purpose of this case or as a precedent for any other.
The other question is to the refusal of the court to give his special charge to disregard a certain argument of the county attorney. The court refused to give the charge, expressly stating that the remarks of the county attorney were in reply to appellant's attorney. As explained above, in the refusal of the charge itself and of appellant's bill on the subject, no error is presented.
The judgment is affirmed.
Affirmed.